DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
(a) On page 33, lines 12-15: The specification describes fourth and fifth printed electronic components 10 as being shown in Figure 24, but they are not shown.  Please show, or adjust the specification.
(b) Claim 3’s subject matter is not shown in the drawings.  Please show the at least one component contact pad of the one or more component contact pads extending through the component substrate through the connection post side.
(c) Claim 11’s semiconductor circuit substrate’s tether is not shown.  Instead, the component substrate’s tether is shown.  Please show the semiconductor circuit substrate’s tether.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The disclosure is objected to because of the following informalities:
Page 12, lines 19-28: Should the reference be to “Figure 8A” or “Figure 7A”.  It would appear that the specification should be referring to Figure 7A.
Page 12, line 30: Change “is” to “in”.
Page 13, line 15-17: Figure 22 is not listed or described.
Page 33, lines 12-15: The specification describes fourth and fifth printed electronic components 10 as being shown in Figure 24, but they are not shown.  Please show, or adjust the specification.
Page 34, line 9: Please delete “Error! Reference source not found.”
Page 35, line 10: Change 103 to 130.
Page 36, line 31: Change “second layer 11B” to “second level 11B”.  Compare with line 17.
Appropriate correction is required.
Claim Objections
Claim 13 is objected to because of the following informalities:
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, which depends from claim 1: No antecedent basis has been provided for “the semiconductor substrate” in lines 2-3.  Because no antecedent has been provided, claim 13 is rejected as indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-10, 12-14, 17, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cok, U.S. Pat. Pub. No. 2018/0042110, Fig. 1.
Cok, Figure 1:

    PNG
    media_image1.png
    264
    626
    media_image1.png
    Greyscale

Regarding claim 1:  Cok Figure 1 discloses a printable electronic component (10), comprising: a component substrate (12) having a connection post side and an opposing contact pad side; one or more non-planar, electrically conductive connection posts (16) protruding from the connection post side of the component substrate (12), wherein each of the one or more connection posts (16) has a peak area smaller than a base area; and one or more non-planar, electrically conductive exposed component contact pads (19, 18) disposed the contact pad side of the component substrate (12).  Cok specification ¶¶ 50-59.
Id. ¶ 50 (via electrode (18) portion of contact pad (19, 18)).
Regarding claim 4, which depends from claim 1: Cok Figure 1 discloses at least one component contact pad (19, 18) of the one or more component contact pads (19, 18) has a peak area smaller than a base area.  See via portion of electrode (18) of the component contact pad (19, 18).
Regarding claim 5,which depends from claim 1: Cok Figure 1 discloses that (i) at least one component contact pad (of the one or more component contact pads has a recessed sharp point, (ii) at least one connection post of the one or more connection posts has a sharp point, or (iii) both (i) and (ii).  See Cok Figure 1; Cok specification ¶ 58.
Regarding claim 6, which depends from claim 1: Cok Figure 1 discloses that at least one of the one or more component contact pads (19, 18) is disposed at least partially directly over at least one of the one or more connection posts (16).
Regarding claim 7, which depends from claim 1: Cok Figure 1 discloses that a distal end of at least one of the one or more component contact pads (19, 18) furthest from the component contact pad side is disposed substantially directly over a distal end of at least one of the one or more connection posts (16) furthest from the connection post side in a direction orthogonal to the connection post side or the contact pad side.

Regarding claim 9, which depends from claim 1: Cok Figure 1 discloses an active circuit formed in a semiconductor circuit substrate (14) separate from the component substrate (12), wherein the semiconductor circuit substrate (14) is disposed in or on the component substrate (12).  Cok specification ¶¶ 56, 57.
Regarding claim 10, which depends from claim 9: Cok Figure 1 discloses that (i) at least one component contact pad (19, 18) of the one or more component contact pads (19, 18) is electrically connected to the active circuit, (ii) at least one of the connection posts (16) of the one or more connection posts (16) is electrically connected to the active circuit, or (iii) both (i) and (ii).  Id. See also Cok Figure 1.
Regarding claim 12, which depends from claim 1: Cok Figure 1 discloses at least one component contact pad (19, 18) of the one or more component contact pads (19, 18) is directly electrically connected to at least one connection post (16) of the one or more connection posts (16).  Cok specification ¶ 53.
Regarding claim 13, which depends from claim 1: Cok Figure 1 discloses that at least one component contact pad (19, 18) of the one or more component contact pads (19, 18) is disposed adjacent to the semiconductor substrate (14) on the component substrate (12).
Regarding claim 14, which depends from claim 1: Cok Figure 1 discloses at least one component contact pad (19, 18) of the one or more component contact pads (19, 18) has a shape substantially similar to a shape of at least one connection post (16) of 
Regarding claim 15, which depends from claim 1: Cok Figure 1 discloses that at least one component contact pad (19, 18) of the one or more component contact pads (19, 18) has a surface with a profile substantially similar to a profile of a surface of at least one connection post (16) of the one or more connection posts (16).  Compare connection post (16) with via portion of electrode (18) of the component contact pads (19, 18).  
Regarding claim 17, which depends from claim 1: Cok discloses that the component substrate (12) has at least one of a width, a length, and a height from 1 to 50 µm.  Cok specification ¶ 51.
Regarding claim 19, which depends from claim 1: Cok Figure 1 discloses that the one or more component contact pads (19, 18) are recessed into the component substrate (12).
Claims 11 and 18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cok, Figure 1, with evidence from Cok Figure 2.
Cok Figure 2:

    PNG
    media_image2.png
    305
    666
    media_image2.png
    Greyscale


Regarding claim 18, which depends from claim 1: Cok Figure 1 discloses the component substrate comprises an unidentified outer edge.  Cok Figure 2 discloses that the unidentified edge is a fractured or separated tether (67B).  Cok specification ¶ 62.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda, U.S. Pat. Pub. No. 2003/0160325, Figures 14 and 15A-15H, and further in view of Cok Figure 1.
Yoneda Figure 14:
    PNG
    media_image3.png
    386
    728
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    486
    744
    media_image4.png
    Greyscale

Regarding claim 1: Yoneda discloses an electronic component, comprising: a component substrate (2) having a connection post side and an opposing contact pad side; one or more non-planar, electrically conductive connection posts (42) protruding from the connection post side of the component substrate (12), wherein each of the one or more connection posts (42) has a peak area smaller than a base area; and one or more non-planar, electrically conductive exposed component contact pads (LAND) disposed the contact pad side of the component substrate (2).  Yoneda specification ¶¶ 68-72.  Yoneda does not disclose that the electronic component is printable.
Cok Figure 1 discloses a similar design and describes the design as a printable electronic component.  Cok specification ¶ 50.  One having ordinary skill in the art at a time before the invention was made would be motivated to use the Cok Figure 1 
Regarding claim 2, which depends from claim 1: Yoneda discloses that at least one component contact pad (LAND) of the one or more component contact pads (LAND) extends into the component substrate (2) through the component contact pad side.  See Yoneda Figure 14.
Regarding claim 3, which depends from claim 2: Yoneda discloses that at least one component contact pad (LAND) of the one or more component contact pads (LAND) extends through the component substrate (2) through the connection post side.  See Yoneda Figure 14.
Regarding claim 4, which depends from claim 1: Yoneda discloses at least one component contact pad (LAND) of the one or more component contact pads (LAND) has a peak area smaller than a base area.  
Regarding claim 5,which depends from claim 1: The combination discloses that (i) at least one component contact pad (of the one or more component contact pads has a recessed sharp point, (ii) at least one connection post of the one or more connection posts has a sharp point, or (iii) both (i) and (ii).  See Cok Figure 1; Cok specification ¶ 58; Yoneda Figure 14.
Regarding claim 6, which depends from claim 1: Yoneda Figure 14 discloses that at least one of the one or more component contact pads (LAND) is disposed at least partially directly over at least one of the one or more connection posts (42).  
Regarding claim 7, which depends from claim 1: The combination discloses that a distal end of at least one of the one or more component contact pads (LAND) furthest 
Regarding claim 8, which depends from claim 1: The combination discloses that (i) an exposed portion of the component contact pad (19, 18 or LAND) is non-planar, (ii) an exposed portion of the connection post (16 or 42) is non-planar, or (iii) both (i) and (ii).  See Cok Figure 1; Yoneda Figure 14.
Claims 3 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cok Figure 1, and further in view of Yoneda, Figure 14.
Regarding claim 3, which depends from claim 2: Cok Figure 1 does not disclose that at least one component contact pad (19, 18) of the one or more component contact pads (19, 18) extends through the component substrate (12) through the connection post side.  This is because of the presence and size of the circuit (14) on the component substrate (12).  
Yoneda discloses a component substrate (2) in which at least one component contact pad (LAND) of the one or more component contact pads (LAND) extends through the component substrate (2) through the connection post side.  Yoneda specification ¶¶ 68-72.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the Cok component to incorporate the Yoneda design because the modification would have involved a selection of a known design based on its suitability for its intended use.	
Regarding claim 14, which depends from claim 1: To the extent that Cok Figure 1 does not disclose the claimed feature, Yoneda Figure 14 discloses at least one component 
Regarding claim 15, which depends from claim 1: To the extent that Cok Figure 1 does not disclose the claimed feature, Yoneda Figure 14 discloses at least one component contact pad (LAND) of the one or more component contact pads (LAND) has a profile substantially similar to a profile of at least one connection post (42) of the one or more connection posts (42).  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the Cok component to incorporate the Yoneda design because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 16, which depends from claim 1: Cok does not disclose that at least one component contact pad (19, 18) of the one or more component contact pads (19, 18) is inserted into a back side of at least one connection post (16) of the one or more connection posts (16).  
Yoneda Figure 14 discloses that at least one component contact pad (LAND) of the one or more component contact pads (LAND) is inserted into a back side of at least one connection post (42) of the one or more connection posts (42).  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify the Cok component to incorporate the Yoneda design because the modification .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cok Figure 1, and further in view of Bower, U.S. Pat. Pub. No. 2015/0380619, Figures 1-3.
Bower, Figures 1-3:

    PNG
    media_image5.png
    175
    435
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    193
    412
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    173
    399
    media_image7.png
    Greyscale

Regarding claim 11, which depends from claim 9: To the extent that applicants intended that the semiconductor circuit substrate have the tether, Cok does not disclose 
If the tether is patentably significant, Bower Figures 1-3 disclose the formation of a semiconductor component/active layer (14) which is attached to other semiconductor components/active layers (14) via a tether (40), which is later broken during manufacturing.  Bower specification ¶¶ 67-72.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Bower design in Cok because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cok Figure 3, and further in view of Cok Figure 1.
Cok Figure 3:

    PNG
    media_image8.png
    422
    718
    media_image8.png
    Greyscale


Cok Figure 1 discloses a printable electronic component (10), comprising: a component substrate (12) having a connection post side and an opposing contact pad side; one or more non-planar, electrically conductive connection posts (16) protruding from the connection post side of the component substrate (12), wherein each of the one or more connection posts (16) has a peak area smaller than a base area; and one or more non-planar, electrically conductive exposed component contact pads (19, 18) disposed the contact pad side of the component substrate (12).  Cok specification ¶¶ 50-59.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Cok Figure 1 printable electronic component (10) in Cok Figure 3 because Cok describes its Figure 3 as showing stacked printed components in an embodiment.  Id. ¶ 32.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897